Citation Nr: 0602468	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-06 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 11, 
1999, for the award of Dependency and Indemnity Compensation 
benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to July 
1950.  He died in August 1995.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated on October 2, 
2000, from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which awarded Dependency and 
Indemnity Compensation benefits, effective August 11, 1999.  

This case was previously before the Board.  In April 2005, 
the Board remanded the case to provide the appellant with the 
opportunity to appear for a Travel Board hearing.  A review 
of the claims file shows that the hearing was accomplished in 
September 2005.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
appellant's claim has been obtained.  

2.  On August 11, 1999, VA received the claim of entitlement 
to Dependency and Indemnity Compensation (DIC) benefits, and 
on October 2, 2000, the RO awarded DIC benefits, effective 
the date of receipt of the claim.  

3.  On October 16, 2000, the RO informed the appellant that 
she was entitled to monetary payments for the award of DIC 
benefits, beginning September 1, 1999.  

4.  The appellant filed a timely Notice of Disagreement with 
the effective date assigned; however, she did not file a 
timely Substantive Appeal and the RO's decision, dated on 
October 2, 2000, became final.  

5.  The appellant did not file, and VA did not receive, a 
claim for entitlement to DIC benefits prior to August 11, 
1999.  


CONCLUSIONS OF LAW

1.  The RO's rating decision dated on October 2, 2000 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 
20.1103 (2005).  

2.  The criteria for an effective date earlier than August 
11, 1999 for the award of Dependency and Indemnity 
Compensation benefits are not met as a matter of law.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 5111 (West 2002); 
38 C.F.R. §§ 3.151, 3.152, 3.155, 3.400, 3.400(q)(1)(ii) 
(2005); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially define the obligation of 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
VCAA also includes new notification provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

The appellant initially filed the claim of entitlement to 
Dependency and Indemnity Compensation (DIC) benefits on 
August 11, 1999.  Prior to the enactment of VCAA, on October 
2, 2000, the RO awarded the appellant DIC benefits.  The 
appellant was notified of the RO's rating action on October 
16, 2000.  Almost one year later, the appellant filed a 
timely Notice of Disagreement with the effective date of the 
award of DIC benefits.  A statement of the case was issued 
June 13, 2002.  Her Substantive Appeal was received in June 
2003, almost one year later, well beyond the deadline for 
receipt of a timely appeal, which would have been in August 
2002.   

The RO construed the untimely Substantive Appeal, dated in 
July 2003, as a claim of entitlement to an earlier effective 
date for the award of DIC benefits.  On August 2003, the 
appellant was provided with correspondence that informed her 
of the requirements of VCAA, to include what information and 
evidence was necessary to establish entitlement to an earlier 
effective date.  She was advised of the information VA 
received in connection with the claim, the evidence VA was 
responsible for obtaining on her behalf, and the evidence she 
was responsible for obtaining.  

In September 2003, the RO denied the claim of entitlement to 
an earlier effective date for the award of DIC benefits and 
notified the appellant of the decision.  The appellant filed 
a timely Notice of Disagreement, and thereafter, the RO 
provided her with a Statement of the Case.  She perfected the 
appeal before the Board, and in September 2005, she presented 
personal testimony before the undersigned.  

Based on the foregoing development, the Board finds that the 
RO has satisfied the requirements of VCAA and VA's duty to 
assist the appellant.  As all notification has been given and 
all relevant available evidence has been obtained, the Board 
concludes that any deficiency in compliance with VCAA has not 
prejudiced the appellant and is, thus, harmless error.  See 
ATD Corp. v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Bernard v.  Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran's death certificate shows that his date of death 
was on August 17, 1995.  The appellant submitted a statement, 
dated on August 14, 1997, indicating that she believed that 
the veteran should have received service-connected benefits 
for cancer, due to in-service exposure to asbestos.  
Thereafter, the RO issued the appellant a correspondence, 
dated in December 1997, informing the appellant that she 
needed to complete the enclosed VA Form 21-534 and return the 
form within one year of the date of the correspondence.  She 
was further informed of the consequences regarding any 
failure to return the form within the one year time period.  
The record showed that she did not respond within one year of 
the date of the December 1997 correspondence.  The next 
communication from the appellant was on August 11, 1999, when 
VA received the appellant's formal claim for entitlement to 
an award of DIC benefits (VA Form 21-534).  

In statements addressed to members of congress, dated in June 
2000, the appellant explained that she filed for DIC benefits 
prior to the veteran's death.  In this regard she maintains 
that a statement, dated on August 8, 1995, was a claim for 
entitlement to DIC benefits.  She submitted a copy of the 
August 8, 1995 statement.  The statement essentially detailed 
the appellant's assertions that the veteran's cancer was due 
to in-service exposure to asbestos.  

On October 2, 2000, the RO established service connection for 
right pleural sarcoma due to asbestos exposure, claimed as a 
lung condition.  The RO also granted the claim of entitlement 
to service connection for the cause of the veteran's death.  
Thereafter, the RO's October 16, 2000 notification letter 
informed the appellant that she was entitled to an award of 
DIC benefits and that the monthly payments would begin on 
September 1, 1999.  

An undated Report of Contact form showed that the appellant 
also reported filing a claim of entitlement to DIC benefits 
(VA Form 21-534) on March 11, 1998 and that she did not 
receive a response to the claim.  It was noted that the 
claims file contained a copy of the VA Form 21-534, dated on 
March 11, 1998; and received in March 2002, however, the 
original VA Form 21-534, allegedly dated on March 11, 1998, 
was not included in the claims file, and there is no date 
stamp on the copy submitted in March 2002 to indicate when 
the original document was supposedly received by VA.  

The appellant presented personal testimony at the September 
2005 Travel Board hearing before the undersigned Veterans Law 
Judge.  The hearing transcript showed that she advanced more 
than one instance in which she allegedly filed a claim for 
entitlement to DIC benefits.  She testified that initially, 
she was not informed of when to file the claim for 
entitlement to DIC benefits.  She suggested that she was 
entitled to an earlier effective date of August 8, 1995, 
which is the date of her statement that maintained that the 
veteran was entitled to service-connection for lung cancer, 
due to in-service exposure to asbestos.  The appellant 
further testified that she filed a claim on March 11, 1998, 
but the claim was never received by VA.  She also testified 
that she gave a county employee a completed VA form in order 
to claim DIC benefits, but the county employee did not submit 
the form on her behalf.  

The appellant has submitted numerous statements since the 
RO's October 2, 2000 decision that collectively expressed her 
belief that she was entitled to an earlier effective date for 
the award of DIC benefits.  Her additional statements 
reiterate or repeat previous assertions documented in the 
record and discussed above.  

Law and Regulations

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  A determination on a claim by 
the agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §;  20.1103.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating 
intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. § 3.155(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of Dependency and Indemnity Compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Where new and material evidence has been submitted to reopen 
a claim, after a final allowance, the effective date will be 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)((ii) 
(2005).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  

Analysis

The appellant argues that she is entitled to an earlier 
effective date for the award of Dependency and Indemnity 
Compensation (DIC) benefits.  She has consistently referred 
to September 1, 1999 as the effective date of her award.  

On October 2, 2000, the RO granted the August 11, 1999 claim 
of entitlement to Dependency and Indemnity (DIC) benefits, 
and notified the appellant that she was entitled to receive 
payment beginning September 1, 1999.  She did not perfect an 
appeal after receiving notification of the RO's October 2000 
decision.  The October 2000 rating decision became final.  

At the outset, the Board points out that the effective date 
of an award of DIC benefits is generally the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  In the appellant's case, her claim was received on 
August 11, 1999.  Therefore, the effective date is August 11, 
1999, not September 1, 1999.  

The Board points out that the September 1, 1999 date pertains 
to the commencement of the period of payment.  The DIC 
benefits may not be paid to an individual for any period 
before the first day of the calendar month following the 
month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 2002).  Consequently, the appellant was entitled 
to receive payment of DIC benefits beginning September 1, 
1999, which was the first day of the calendar month following 
the month in which the award became effective.  

Turning to the issue of whether an earlier effective date is 
warranted, the Board has considered the contentions of the 
appellant and the appellant's representative concerning VA's 
receipt of a claim for DIC benefits prior to August 11, 1999.  
The claims file shows that prior to August 11, 1999, the 
appellant submitted statements dated in August 1995 and 
August 1997, indicating that service connection should be 
granted for the cause of the veteran's death.  Thereafter, 
the RO issued the appellant correspondence, dated in December 
31, 1997, and she did not return the completed VA Form 21-534 
within one year of the date of the correspondence as the RO 
instructed.  The next communication from the appellant was 
received on August 11, 1999.  There was no prior claim for 
entitlement to DIC benefits filed prior to August 11, 1999.  

The appellant contends that she filed the claim of 
entitlement to DIC benefits (VA Form 21-534) on March 11, 
1998, and she did not receive a response.  In this regard, 
she argues that the effective date of DIC benefits should be 
on March 11, 1998, the date of the copy of the VA Form 21-
534.  There is no evidence that the copy submitted by the 
appellant in March 2002, but dated in 3 1998, was ever 
received by VA.  It has been suggested that the document was 
submitted to the county veterans' service officer, but 
possibly not forwarded to VA.  Any failure of the county 
veterans' service officer to submit the claim is not within 
the authority of VA to correct.

The RO's decision, dated on October 2, 2000 is final.  
Generally, the Secretary will reopen a claim that has been 
disallowed where the appellant has presented new or material 
evidence.  However, where the effective date of a claim has 
been established, and a decision addressing the effective 
date has become final, the veteran's claim to reopen the 
finally decided claim will not result in the award of an 
earlier effective date.  See Lapier v. Brown, 5 Vet. 215 
(1993); Leonard v. Principi, 17 Vet. App. 447 (2004).  

In the appellant's case, the law is dispositive.  The Court 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board concludes that under the general rule for 
establishing effective dates, the appellant is not entitled 
to an effective date earlier than August 11, 1999, the date 
of receipt of the claim for entitlement to DIC benefits, as 
the claims file does not demonstrate that the appellant filed 
a claim, formal or otherwise, for DIC benefits prior to 
August 11, 1999.  38 C.F.R. §§ 3.152, 3.155, 3.400 (2005).  


ORDER

Entitlement to an effective date earlier than August 11, 1999 
for the award of DIC benefits is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


